Citation Nr: 0922287	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  02-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychosis, currently 
diagnosed as chronic paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1982 to September 1985.  He also had periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA) in Air National Guard Units between 
September 1985 and September 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the claims folders subsequently was transferred to the 
RO in Pittsburgh, Pennsylvania.

The Veteran and his sister testified at a hearing before a 
Decision Review Officer of the RO in January 2003.  They also 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge in October 2007.  Transcripts of those 
proceedings are of record.  

In March 2004, the Board denied the Veteran's claim for 
service connection for a psychosis.  The Veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in September 
2006, the Court vacated the Board's decision and remanded the 
matter for action consistent with its Order.  Subsequently, 
in November 2007, the Board remanded this case for additional 
development.  The case since has been returned to the Board 
for further appellate action.


FINDING OF FACT

The Veteran's chronic paranoid schizophrenia is etiologically 
related to service.




CONCLUSION OF LAW

Chronic paranoid schizophrenia was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for chronic paranoid schizophrenia.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection also may be 
granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis, 
such as schizophrenia, to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In general, a disability will be service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2008).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) (2008).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
chronic paranoid schizophrenia because it is related to 
service.  Specifically, he maintains that his schizophrenia 
first manifested during active duty when he began hearing 
voices and that the disability has persisted since that time.

At the January 2003 hearing, the Veteran testified that he 
began hearing voices and having strange dreams while serving 
on active duty in Germany in 1984.  In October 2007, however, 
he testified that he began experiencing those symptoms during 
basic training.  He also testified that he did not report his 
symptoms during service because he did not want to be 
discharged.

Service treatment records from the Veteran's period of active 
duty reflect no complaint or treatment related to psychiatric 
problems.  Service personnel records from this period do not 
indicate that he experienced any performance problems or was 
subject to any disciplinary actions, but they do confirm that 
he was stationed in Germany in 1984.

In November 1985, after his release from active duty, the 
Veteran enlisted in the Nevada Air National Guard (ANG).  A 
report of medical examination prepared in March 1986, at the 
time of his transfer to the Pennsylvania ANG, reflects that 
clinical evaluation had revealed no psychiatric abnormality.  
The Veteran denied a history of frequent trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort 
in a contemporaneous report of medical history.  However, the 
Veteran's sister testified at both hearings that she observed 
the Veteran in March 1986 when he returned to Pennsylvania 
and that he appeared distracted and unable to concentrate.

The earliest evidence of psychiatric disability consists of 
private treatment records dated in January 1992.  These 
records show that the Veteran was involuntarily hospitalized 
that month by his family after he became violent and 
threatening.  One treatment record indicates that there was 
no known history of psychosis, but another record notes that 
his family described him as having been mentally ill without 
treatment.  He was diagnosed with chronic paranoid 
schizophrenia, hospitalized, and treated with medication.  A 
March 1992 private treatment record notes the Veteran's 
report that he had moved around frequently after he was 
finally discharged from service and that he had been homeless 
for some time.  He also reported experiencing an auditory 
hallucination several years earlier while he was stationed in 
Germany.  

The Veteran was afforded a VA examination in September 2008 
to determine the etiology of his schizophrenia.  The examiner 
opined that his schizophrenia was not likely related to 
service because there was no competent and credible evidence 
that he was disabled more than one or two years before his 
first hospitalization in 1992.  He also noted that there were 
no medical records to suggest that his schizophrenia began in 
service, that the Veteran would not have been able to 
function during active duty or with the ANG if the symptoms 
he currently claimed were present in service, and that the 
Veteran had supplied inconsistent dates for the onset of his 
symptoms.

The Board has considered the VA examiner's opinion but finds 
that the rationales provided by the examiner do not 
adequately support it.  First, there is evidence that the 
Veteran experienced psychiatric problems several years prior 
to 1992.  Although the March 1986 report of medical 
examination notes no psychiatric abnormalities, the Veteran's 
sister stated that he appeared to be distracted and unable to 
focus when he returned to Pennsylvania in 1986.  The Board 
notes that she is competent to report such observable 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In addition, a board-certified psychiatrist 
testified at a Social Security Administration hearing in 
October 1994 that the Veteran's schizophrenia was present 
since at least May 1988, when he first became homeless.  
While the Board acknowledges that there is no documentation 
of record to support the psychiatrist's opinion, other 
records, including a September 1993 statement from the 
Veteran, indicate that he became homeless in 1988 after 
leaving his job because "people were out to get" him.  The 
Board finds this statement significant in light of the 1992 
private treatment records which note that paranoia is a 
feature of his schizophrenia.  

Second, the Board finds that there is competent and credible 
evidence that the Veteran experienced symptoms of 
schizophrenia during service.  In March 1992, shortly after 
the Veteran first sought treatment for his disability and 
nearly one decade before he filed his claim for service 
connection for schizophrenia, he reported having an auditory 
hallucination while stationed in Germany.  Although the 
Veteran's accounts of the onset of his symptoms have varied 
since that time, he has repeatedly alleged that he first 
heard voices in Germany.  The Board again notes that the 
Veteran is competent to report the onset of these observable 
symptoms.  Id.

Finally, the Board is not satisfied with the examiner's 
reasoning that the fact that the Veteran completed his active 
service establishes that he was not experiencing symptoms of 
schizophrenia during service.  The Veteran testified that he 
heard voices during his period of active service but was able 
to ignore them and that he was silent about his symptoms 
because he did not want to be discharged.  He also testified 
that he was able to hide his problems during his ANG service 
because he had very few duties to perform but that he was 
released from the Pennsylvania ANG in September 1987 because 
he was no longer able to function.  The Board has no reason 
to question the credibility of the Veteran's testimony 
concerning his unwillingness to report his symptoms during 
service.  Moreover, the Veteran's statements that he had few 
responsibilities in the ANG and that he was dismissed early 
appear to be consistent with his service personnel records.  
Those records show that he served only 17 days of ACDUTRA and 
86 days of INACDUTRA between October 1, 1985, and September 
30, 1988.  They also show that he was transferred to the Air 
Force Reserve in September 1987 despite the fact that he had 
enlisted in the ANG for a period of three years in November 
1985.

In sum, the Board concludes that there is credible and 
competent evidence that the Veteran began experiencing 
symptoms of schizophrenia during active duty and that his 
schizophrenia has persisted since the termination of his 
service.  In light of this evidence, the Board is satisfied 
that the evidence supporting the claim is at least in 
equipoise with that against the claim.  Accordingly, service 
connection for chronic paranoid schizophrenia is warranted.


ORDER

Entitlement to service connection for a psychosis, currently 
diagnosed as chronic paranoid schizophrenia, is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


